DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 06/14/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Specifically, a copy of Specification FPH1-12702AC has not been filed. The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation "low power comparator" in line 2. The term "low" in claim 6 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 7-10 are rejected due to their dependence on claim 6.
Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 8-10 recite the limitation "preferably"; however, the manner in which the term "preferably" limits claims 8-10, respectively, is unclear, because the current range claimed is not required due to the recitation of the term "preferably".
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claims 11 and 12 recite "an enhanced boost converter", however, the manner in which the term "enhanced" limits the claim is unclear. The term "enhanced" in claims 11 and 12 is a relative term which renders the claims indefinite.  The term "enhanced" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 14 recites "the indicators circuit is electrically coupled to a set of light emitting diodes"; however, it is unclear if the set of light emitting diodes are part of the vessel, or external to the vessel. Dependent claim 15 is rejected due to its dependence on claim 14.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites the limitation "the indicators circuit" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 11-12, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2017/0314851) in view of Makosinski et al. (US 2016/0284965).
	Regarding claim 1, Alexander discloses a vessel ([0020]) comprising: a reservoir ([0021] L3-4), a thermoelectric module thermally coupled to the reservoir ([0025] L23), a phase change material thermally coupled to the thermoelectric module ([0005]), an electrical energy storage unit electrically coupled to the thermoelectric module ([0005], [0047]), and a set of additional electric components electrically coupled to the electrical energy storage unit ([0005]; note: the term "electrically coupled" does not require a direct electrical connection, or the absence of intermediate electrical components).
	Alexander does not explicitly disclose the thermoelectric module is configured to generate a first electric current.
	Makosinski discloses capturing thermoelectricity from beverages (title, abstract).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the thermoelectric module of Alexander to generate electricity, as disclosed by Makosinski, because as taught by Makosinski, the generated electricity can provide electrical power to external devices (abstract).
	The limitations "configured to hold a liquid at about a first temperature", "wherein the thermoelectric module is further configured to generate a first electric current", "the phase change material configured to absorb or release thermal energy", and "temporary" are directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 2, modified Alexander discloses all the claim limitations as set forth above. Modified Alexander further discloses the set of additional electric components further includes a thermal monitoring circuit (Alexander - [0027],[0035]).
	Regarding claim 3, modified Alexander discloses all the claim limitations as set forth above. Modified Alexander further discloses the thermal monitoring circuit further includes a thermistor (Alexander - [0035]).
	Regarding claim 4, modified Alexander discloses all the claim limitations as set forth above. Modified Alexander further discloses the thermistor is thermally coupled to the reservoir (Alexander - [0035]).
	Regarding claims 11 and 12, modified Alexander discloses all the claim limitations as set forth above. 
	Modified Alexander does not explicitly disclose the thermoelectric module is coupled to an enhanced boost converter.
	Makosinski discloses a thermoelectric module coupled to an enhanced boost converter (abstract L8).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to couple the thermoelectric module of modified Alexander to an enhanced boost converter, as disclosed by Makosinski, because a boost converter creates a second higher second dc voltage from a generated first voltage in order to provide electrical power to external devices (Makosinski - abstract).
	Regarding claim 17, modified Alexander discloses all the claim limitations as set forth above. Modified Alexander further discloses the set of additional electric components further includes a set of tilt sensors (Alexander - [0044] L6-8).
	Regarding claim 18, modified Alexander discloses all the claim limitations as set forth above. Modified Alexander further discloses the set of tilt sensors is electrically coupled to the indicators circuit (Alexander - [0044]).
	Regarding claim 20, modified Alexander discloses all the claim limitations as set forth above. Modified Alexander further discloses the temporary electrical energy storage unit comprises a rechargeable battery (Alexander - [0026]; the battery disclosed is rechargeable based on the charging description in [0026]).
Claims 5-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2017/0314851) in view of Makosinski et al. (US 2016/0284965) as applied to claim 3, in view of Davis et al. (US 5,862,669).
	Regarding claim 5, modified Alexander discloses all the claim limitations as set forth above. 
	Alexander does not explicitly disclose the thermistor is coupled to a thermistor voltage source and a reference voltage source.  
	Davis discloses a vessel comprising a thermoelectric module (abstract) and further discloses a thermistor coupled to a thermistor voltage source and a reference voltage source (C13/L65-67).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the thermistor of modified Alexander in the manner disclosed by Davis, because as evidenced by Davis, the arrangement amounts to a known configuration in the art and one of ordinary skill would have a reasonable expectation of success when coupling the thermistor to a thermistor voltage source and a reference voltage source based on the teaching of Davis.
	The limitation "if a thermistor voltage exceeds a reference voltage, a signal is sent to an indicators circuit" is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 6, modified Alexander discloses all the claim limitations as set forth above. 
	While modified Alexander does disclose the voltage across the thermistor is compared to a reference voltage in a differential comparator (C13/L66-67), the limitation "the thermistor voltage is compared to the reference voltage using a low power comparator" is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claims 7-10, modified Alexander discloses all the claim limitations as set forth above. The limitations "the thermistor includes a second current", "the second current is preferably less than 700nA", "the second current is more preferably less than about 60nA", and "the second current is most preferably less than about 5nA" are directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 13, modified Alexander discloses all the claim limitations as set forth above. Modified Alexander further discloses the set of additional electric components includes an indicators circuit (Alexander - [0034]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2017/0314851) in view of Makosinski et al. (US 2016/0284965) further in view of Davis et al. (US 5,862,669) as applied to claim 13 above, and further in view of Kyle (US 2015/0191684).
	Regarding claim 14, modified Alexander discloses all the claim limitations as set forth above.
	Modified Alexander does not explicitly disclose the indicators circuit is electrically coupled to a set of light emitting diodes.
	Kyle discloses a vessel comprising a thermoelectric device ([0016]), and further discloses an indicators circuit coupled to an LED ([0053] L18).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to electrically couple the indicators circuit of modified Alexander to an LED, as disclosed by Kyle, because the use of an LED as a visual display device amounts to the use of a known component in the art for its intended use to achieve an expected result.
	With regard to the limitation requiring a set of light emitting diodes, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8
Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2017/0314851) in view of Makosinski et al. (US 2016/0284965) further in view of Davis et al. (US 5,862,669) further in view of Kyle (US 2015/0191684) as applied to claim 14 above, and further in view of Howell et al. (US 2017/0113225).
	Regarding claim 15, modified Alexander discloses all the claim limitations as set forth above.
	Modified Alexander does not explicitly disclose the set of light emitting diodes display a different color corresponding to a temperature measured by the thermal monitoring circuit.
	Howell discloses a thermoelectric device ([0104]) and further discloses a plurality of different colored LEDs to indicated a status of the apparatus ([0153]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a plurality of different colored LEDs in the apparatus of modified Alexander, as disclosed by Howell, because as taught by Howell, the different colored LEDs are used to indicate a status of the apparatus.
	The limitation "the set of light emitting diodes display a different color corresponding to a temperature measured by the thermal monitoring circuit" is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2017/0314851) in view of Makosinski et al. (US 2016/0284965) as applied to claim 1 above, and further in view of Ward et al. (US 2013/0327370).
	Regarding claim 19, modified Alexander discloses all the claim limitations as set forth above.
	While modified Alexander does disclose the temporary electrical energy storage unit comprises a capacitor (Alexander - [0026]), modified Alexander does not explicitly disclose the temporary electrical energy storage unit comprises a super capacitor.
	 Ward discloses a thermoelectric device and further discloses the electronics module may include a battery, a capacitor, or a super capacitor for storing electricity generated by the thermoelectric generator ([0042]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a super capacitor, as disclosed by Ward, as the electrical energy storage unit in modified Alexander, because as evidenced by Ward, the use of a super capacitor as an energy storage device in thermoelectric devices amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using a super capacitor as an electrical energy storage unit based on the teaching of Ward.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726